ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 14 March 2022 in which claims 15 and 41-42 were amended, claim 18 was canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections are withdrawn in view of the amendments.  
Claims 15-17, 19-21, and 41-42 are under prosecution.

Claim Interpretation
3.	The claims remain subject to the following interpretation:
A.	As noted in the previous Office Action, Applicant noted on pages 10-11 of the Remarks filed 7 July 2021 that the phrase “using a nanopore” is interpreted as an intended use of the biomolecule treated for analysis by the methods of the instant claims.  Thus, the instantly claimed methods do not utilize a nanopore. 
B.	As noted in the previous Office Action, paragraph 0048 of the instant specification states:	
As used herein, "a higher-order structure is fused”  means that the higher-order structure is released, and, for example, that a self-hybridization structure of a single strand nucleic acid or a hybridization structure of a double strand nucleic acid or a triple strand nucleic acid is released, or a higher-order structure of a protein is released.
	Therefore, the claimed limitations regarding fused higher order structures are interprets as releasing of higher order structurers; i.e., denaturing and/or melting to form the released (i.e., uncomplexed) structure, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  

Information Disclosure Statement
4.	The Information Disclosure Statement filed 27 December 2021 is acknowledged and has been considered.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	The application has been amended as follows: 
IN THE CLAIMS
This application is in condition for allowance except for the presence of claims 22-31 and 33-40, directed to inventions non-elected without traverse.  Accordingly, claims 22-31 and 33-40 have been cancelled.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:
	The claims are drawn to methods wherein a solution of a cation and a biomolecule subjected to a heat treatment followed by cooling the solution at a rate limited to 10oC/second to 4oC.  The closest prior art is that of Jovanovich et al (U.S. Patent Application Publication No. US 2002/0110900 A1, published 15 August 2002).  While Jovanovich et al teach cooling at a rate greater than 10 degrees per second (i.e., paragraph 0115), Jovanovich et al do not teach cooling that is limited to 10oC/second to 4oC; i.e., the claimed rate does not encompass values either above 10 degrees per second or below 10 degrees per second.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 15-17, 19-21, and 41-42 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634